DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claims 1, 3-4, 7-9, 11-12, 15, and 21-43 are pending.  Claims 1, 9, 21, and 22 have been amended.  No new claims have been added.
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.  The Applicant’s representative presents arguments under 35 USC 101 and 35 USC 112 which are addressed in the sections below.
Response to arguments under 35 USC 101
The Applicant’s representative argues that Claims 1, 3-4, 7-9, 11-12, 15, and 21-43 are not directed to an abstract idea such as a mental process because they recite improvement over prior art systems by including technical steps which transform a scientific problem into a game playable by non-experts in the scientific field similar to Examiner 42 of the 2019 PEG as the game inputs are converted into a solution of the problem which is provided to researchers (see Remarks, pg. 9-10).  The Examiner respectfully disagrees.  Although independent claim 1 of the instant application has been compared and analyzed to claim 1 of Example 42 (see Remarks, pg. 11), the claims are not similar.  Specifically, the additional elements of Claim 1 of Example 42 recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information input by the user to integrate the claim into a practical application (see 2019 PEG – Subject Matter Eligibility Examples: Abstract Ideas, pg. 18).  In contrast, the elements for “transforming a scientific problem into a game playable by non-experts” are construed as steps directed to an abstract idea, invoking a computer to implement the abstract idea, extra-solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.04(a), (2106.05(f)-(h)).  Moreover, “transforming a scientific problem into a game playable by non-experts in the scientific field” is not a specific improvement over prior art.  For instance, the Specification discloses “[p]revious attempts to gamify a scientific problem have resulted in games in which the non-expert players are presented with a game” (see Specification, 0003).  Stated differently, the prior art discloses previous attempts are known to transform a scientific problem into a game playable by non-experts in the scientific field and therefore does not recite a specific improvement over prior art systems as shown in Example 42.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.  
Furthermore, the Applicant’s representative argues that the comparison of the disclosed invention to the game of basketball misconstrues the claims because there is no transformation in basketball where the game inputs are then converted to a solution of the problem which is provided to researchers because the player’s actions cannot be converted into a solution without the input of an expert in the relevant field of physics (see Remarks, pg. 11-12).  The Examiner respectfully disagrees.  Firstly, as proposed by the Applicant’s representative, if the player’s actions are construed as game inputs, scoring points from different locations on the court gamifies a particular scientific problem in which the player must solve for the quantities of force to shoot a ball through a basket by using Newton’s law of motion.  It follows that in this embodiment, the game actions of the players have been converted into a solution without the input of an expert in the relevant field of physics but could merely be one of ordinary skill in the art. Secondly, if “input of an expert in the relevant fields of physics” is required for conversion of the game inputs then these steps are analogous to the “mental processes” used by one of ordinary skill in the art to form an observation, evaluation, judgment and/or opinion to achieve the desired result.  For at least these reasons, the Applicant’s argument is not persuasive.   
In addition, the Applicant’s representative argues that the referenced “problems” in basketball are all solved and therefore it not analogous to solving a problem.  The Examiner respectfully disagrees.  The Applicant’s argument is not commensurate with the broader scope of the claimed invention as the claim merely requires a portion of the scientific problem to be solved and has no requirement that it must be a scientific problem that had not yet been previously solved.  For at least these reasons, the Applicants’ argument is not persuasive and the rejection has been maintained below.
With respect to Step 2B, the Applicant’s representative argues that the Office fails to set forth a prima facie case of unpatentability to rejection independent claims 1 and 9 and because dependent claims 3-4, 7-8, 11-12, 15, 21-31, and 42-43 are patentable because they contain limitation dependent upon independent claims 1 and 9.  The Examiner respectfully disagrees.  In accordance with the 2019 PEG, the additional elements such as “a computing device”, “user computing devices” and “one or more communications networks” recite highly generalized computer components which similar to the decision in Alice v. CLS amount to invoking the claims abstract idea on a general-purpose computer and/or provide a particular technological environment in which to practice the abstract idea (see MPEP 2106.05(f) and (h)).   With respect to dependent claims 3-4, 7-8, 11-12, 15, 21-31, and 42-43, the additional limitations have been considered and found to merely recite additional limitations of the abstract idea (see MPEP 2106.04(a)), invoke a general-purpose computer to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive.        
Response to rejections under 35 USC 112(a).  
With respect to the written description requirement, the Applicant’s representative argues that in accordance to the definition provided by the co-inventor Shreedhar Natarajan, in the declaration 4/26/21, one of ordinary skill in the art could achieve the results indicated in claims 1, 3-4, 7-9, 11-12, 15, and 21-43 by following the description laid out in the specification as originally filed.  Specifically, Dr. Natarajan states that one of ordinary skill in the art is “a person who has at least a doctoral degree in science or engineering with focus on computational methods…strong expertise in game design and development, with expertise in gamification, strong software engineering skills, experience developing distributed systems, and an understanding of the limits of computation solutions and the usefulness of human intuition and cognitive power in solving problems.” (see 1.132 Affadavit – 4/26/21, pg. 2-3, paragraph 6).  The Examiner respectfully disagrees.  The affidavit provided under 1.132 has been fully considered but the opinion provided does not change the legal conclusion at issue.  As amended claim recites computer-implemented functional limitation that specifies a desired result but does not sufficient describe how the function is performed or the result is achieved.  The written description requirement is not a question of who qualifies as “one of ordinary skill in the art” but rather, that the particular algorithm and/or steps/procedures for performing the computer function are not explained in sufficient detail that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one of ordinary skill in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed result to satisfy the written description requirement (see MPEP 2161.01 I – citing Vasudevan Software, Inv. v. MicroStrategy, Inc., 782 F.3d 671, 681-683).  
Secondly, the Applicant’s representative argues that the particular algorithm is satisfied because one of ordinary skill in the art at the time of the invention would understand “reduction in computation complexity theory” and the examples provided in the instant application illustrate how the information related to the problem types can be reduced to information related to games (see Remarks, pg. 12-13).   The Examiner respectfully disagrees.  Computational complexity theory is based on classifying computer resources according to the resource usage and relating these classes to each other but does not provide an algorithm and/or particular algorithms as to how the inventor intended to achieve the desired function to solve a scientific problem.  As the Applicant’s representative has failed cite to adequate support in the Specification to a particular algorithm (e.g., necessary steps and/or flowcharts) support the claimed function, the Examiner is not persuaded by the argument.  For at least these reasons, the rejection under 35 USC 112 for lack of adequate written description has been maintained below.
With respect to the enablement requirement, the Applicant’s representative argues that the level of predictability of the art is not subject to vary based upon “the breadth of the current scientific knowledge and is only limited by the restraints of human ingenuity and understanding of the world” because the instantly claimed invention is limited to scientific problems comprising “decision problems, search problems, counting problems, optimization problems, function problems, and promise problems” which are all computable.  The Examiner is not persuaded because whether the issue all scientific problems or only computable scientific problems does not change the level of predictability of the art that newly identified scientific problems are only limited by the breadth of the current scientific knowledge and the restraints of human ingenuity and the growing understanding by humans of the world.  For at least these reason, the Applicant’s argument does not traverse finding that the do not satisfy the enablement requirement under 112(a).
With respect to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the Applicant’s representative argues that it is not arduous because one of ordinary skill in the art would be aware of the need to statistically verify any solution to a scientific problem, via an expert, a portion of the solution or solving the problem through a second game type.  The Examiner respectfully disagrees.  As amended, the claim recites “automatically generating, by the computing device, a solution to the portion of the scientific problem” yet the Specification provides no standards with which to measure the results (see Specification, 0070).  Moreover, the Specification states a question as to whether the examples are statistically valid requires “a focus group to test the examples”, “use the game in an iterative manner, or by changing the transformation (e.g., creating a different game), or by collaboration (see Specification, 0070).  It follows that one of ordinary skill in the art would not know how to make or use the invention without undue experimentation to verify any solution to a scientific problem.  Stated differently, when any disclosed solution requires further verification by one of ordinary skill in the art, the claimed solution of “automatically generating, by the computing device, a solution to the portion of the scientific problem” is not enabled as it would require further experimentation to satisfy the claimed invention.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under 112(a) for enablement has been maintained below.      
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7-9, 11-12, 15, and 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a mental processes such as “generating, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein the one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” - mental processes, “converting the game information received from the one or more users into data used to solve the portion of the scientific problem;” - mental processes; “automatically generating a solution to the portion of the scientific problem” – mental process.  It is noted that each of these steps may be construed as mental processes, as disclosed by the Specification (see Specification, 0055, wherein the transforming step is performed by the researcher, administrator, and software developer), to achieve the desired result to solve scientific problems by mere gathering and analyzing information. 
This judicial exception is not integrated into a practical application because the additional elements such as “receiving, by a computing device, input relating to a scientific problem from one or more sources, wherein the input comprises a portion of the scientific problem, a dataset, and one or more game scenarios;”, “wherein the one or more sources comprise one or more users presenting the scientific problem”, “wherein the portions of the scientific problem comprises at least one of the following problem types: decision problems, search problems, counting problems, optimization problems, function problems and promise problems”, “storing, by the computing device, the game data one a non-transitory storage device”, “providing, by the computing device, via one or more communications, the game data to one or more user computing devices”, and “receiving, by the computing device, via the one or more communication networks, game information from the one or more user computing devices, wherein the game information comprises information on one or more inputs associated with a game”, and “transmitting, by the computing device, the solution to the one or more users presenting the scientific problem” are construed as mere extra-solution activity of data gathering of the abstract idea (see MPEP 2106.05(g)).  Moreover, even though these steps recite elements such as being performed “by a computing device” these additional elements amount to mere steps to invoke a general-purpose computer to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “a computing device”, “user computing devices” and “one or more communication networks” when viewed individually or as a whole is analogous to the decision in Alice v. CLS, in which the additional element merely invoke the claimed abstract idea on a general purpose computer and/or provide a particular technological environment in which to practice the abstract idea (see MPEP 2106.05(f) and (h)). 
With respect to independent Claim 9, the claim  recites substantially the same subject matter and is found to be directed to an abstract idea for the same reasons as discussed above for the limitations of the method of independent Claim 1.       
With respect to dependent claims 3-4, 7-8, 11-12, 15, and 21-43, the additional limitations have been reviewed and analyzed and were found to recite additional limitations of the abstract idea (see MPEP 2106.04(a)), implementing the abstract idea on a general-purpose computer, extra solution activity, and/or a technological environment in which to perform the abstract idea.
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-4, 6-9, 11-12, 14-15, and 21-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention (see Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)).  Independent Claims 1 and 9 recite “generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein the one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data;” “converting, by the computing device, the game information received from the one or more users into data used to solve the portion of the scientific problem;” and “automatically generating, by the computing device, a solution to the portion of the scientific problem”  which have are construed as a desired functional result that has not been adequately described in the Specification such that one of ordinary skill in the art would conclude that the inventor had possession of this claimed subject matter.    In the instant application, the Specification fails to disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the aforementioned claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter (see MPEP 2161.01).  Specifically, a review of the Specification indicates that the limitations “generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data;” and “converting, by the computing device, the game information received one or more users into data used to solve a portion of the scientific problem” does not have adequate written description.  These limitations are described by only generic statements such as “wherein the computing devices may create 410 a game from the scientific problem and/or the gameplay information” (see 0055), “translating the information that was processed into information that may be used to solve the scientific problem” (see 0058), “the process may repeat with a different game, a different game format, different parameters and/or the like” (see 0060) and “a translation map that provides information for how the game corresponds to the problem to be solved” (see 0055).  These general statements do not describe in sufficient detail how the inventor has achieved the claimed invention as they do not disclose the particular algorithm.  For at least this reasons, the claim fails to adequate describe the claimed invention.
Moreover, an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 – citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06).  Although the Specification provides examples of how a game may be used to help solve a scientific problem it fails to adequately describe: (i) the steps/procedures used to “generate the game data based on the input relating to the scientific problem”, (ii) the steps/procedures used to “generating a translation map based on the dataset and the one or more relevant game scenarios” and (iii) “converting the game information received from the one or more users into data used to solve a portion of the scientific problem” is not described with sufficient detail.  Based on the Specification, Applicant has not invented a sufficient number of species to support a claim to the functionally-defined genus nor provided an adequate description of the algorithm to describe how to achieve the desired result.  Accordingly, the Examiner finds that the instant claims are not adequately described to cover the genus (e.g., all ways of performing a method of gamifying a scientific problem types such as decision problems, search problems, counting problems, optimization problems, function problems, and promise problems) because there are no limitations or boundaries as to how the gamification process is satisfied or how it is to be accomplished (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733).  
Finally, the limitation “automatically generating, by the computing device, a solution to the portion of the scientific problem” is not adequately supported.  The Specification merely provides the generate statement as to “the one or more computing devices may solve 440 the scientific problem and present 445 the solution to the or more researchers, the one or more administrators, the one or more software developers and/or the like” but does not provide the particular algorithm and/or necessary steps in how the inventor intended the solution to the portion of the scientific problem to be achieved.   For at least the reasons above, independent Claims 1 and 9 fail to comply with the written description requirement.  Further, dependent claims 3-4, 6-8, 11-12, 14-15, and 19-43 fail to comply with the written description requirement for substantially the same reasons as the claims from which they are dependent upon.
Claims 1, 3-4, 6-9, 11-12, 14-15, and 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, how to make and use the invention without undue experimentation (see MPEP 2164).  Specifically, the Specification does not provide enablement for "generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein the one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” “converting, by the computing device, the game information received from one or more users to solve the portion of the scientific problem” and “automatically generating, by the computing device, a solution to the portion of the scientific problem”.  The Claims have been reviewed under the factors set forth under In re Wands which include: a) breadth of the claims; b) the nature of the invention; c) the state of the prior art; d) level of one of ordinary skill in the art; e) level of predictability in the art; f) amount of direction provided by the inventor; g) the existence of working examples; and h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  These factors have been discussed with respect to the aforementioned limitations above of independent Claims 1 and 9.
The subject matter of the claimed invention is directed to the concept of gamifying a scientific problem by transforming the scientific problem into an entertainment game.  The Specification nor the claim terms limit the plain and ordinary meaning of "a scientific problem" or "an entertainment game".  The terms “scientific problem” and “an entertainment game”, applying the broadest reasonable interpretation, are found to be directed to "a problem which may provide an observation of something through experimentation" and “an activity that provides entertainment and amusement”, respectively.  Applying the term, the breadth of the claims encompass the concept of solving any known and future scientific problem by turning a problem into any known game type and future game type by "a portion of the scientific problem, a dataset, and one or more game scenarios" by identifying one or more relevant game scenarios based on the portion of the scientific problem, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data without providing disclosure of the necessary steps and/or particular algorithm to perform the claimed functions.  General statements to the general concept do not sufficiently disclose the claimed invention to cover the breadth of a method of solving a scientific problem, how a translation map is generated based on the dataset, and how the translation map is used to transform the dataset into game data for one or more relevant game scenarios.  Stated differently, the breadth of the Claims amount to cover all solutions where a problem is received, defining a problem to be solved, and to transform that problem into a game.  For at least these reasons, the breadth of the claimed genus to "solve the portion of the scientific problem" by gamifying the solution encompasses a diverse, expansive breadth of scientific disciplines and games which are limited only by the human mental steps to create a hypothesis and seek a solution.  
With respect to the state of the prior art, the Specification acknowledges that previous attempts to gamify a scientific problem have resulted in games which are similar to the scientific problem but are not effective for large-scale deployment (see 0003).
Regarding the level of one or ordinary skill in the art, the instant application is classified in A63F 9/24 which is directed towards electronic gaming.  One of ordinary skill in the art is generally one of college education that guides initial development of game scenarios (e.g., game developer) to solve relevant scientific problems (e.g., researcher) with an understanding of scientific methods, common game mechanics, design, and general computing concepts.  
With respect to the level of predictability in the art, the predictability of scientific problems are subject to vary based upon the breadth of the current human scientific knowledge and is only limited by the restraints of human ingenuity and understanding of the world.  For instance, more recently the scientific community discovered that the Gravitation constant is not a constant number which has far reaching effects as to our understanding of how matter particles behave together.  Similarly, the field of gaming is continually changing and adapting to find new alternatives to increase excitement and amusement for a players.  Both of these conceptualizations of "a scientific problem" and "gamification" and the various embodiments are only limited by creativity and human endeavor to utilize mental processes to transform the scientific problem into a game.  Although the claim recites that the scientific problem comprises at least one of the following types: decision problems, search problems, counting problems, optimization problems, function problems and promise problems which are all computable problems this does not change the level of predictability in the art as mathematical computations and scientific knowledge are still changing and being discovered and are only limited by creativity and human endeavor to utilize mental processes to transform the scientific problem into a game.  
With respect to the direction provided by the Inventor, the Specification provides 7 examples of types of scientific problem.  The examples are related to specific scientific problems (e.g., number of cells present in a cell culture at a given time – Ex. 1; tracing neurons from images – Ex 2; games to apply to economics, science, marketing; - Ex. 3; docking of macromolecules - Ex. 4; protein folding - Ex. 5; problems involving optimization – Ex. 6, matching to find trademarked icons, images, photographs, videos, and/or the like - Ex. 7).  Moreover, the Specification merely discloses general statements as to how different game types may be applied to process a specific problem but does not disclose an algorithm to transform the problem into the game or the steps to create the game or how the algorithm translates the problem and how it gamifies the solution.  Rather the Specification suggests applying a focus group to test and verify results, use of a game in an iterative manner, adding different transformations, and making the game collaborative.  However, these merely state game design considerations but does not provide the specific algorithm utilized to transform the scientific problem and the subsequent game that is created (see 0070-0085).  Moreover, the Specification does not specifically disclose the actual features or functions, or alternatives but supplies generic statements of an intended result and conclusions of generally relating metaphors to be mapped to desired game play.      
Furthermore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure requires the arduous process of taking any scientific problem, deriving a problem to be solved by the known various types of game mechanics, rewards or otherwise an undisclosed subjective standard of "desired game play”.  This is acknowledged by the Specification, which states "a question of whether the gamification scenarios presented in the examples above are statistically valid" because the “problems being solved have no standards with which to measure the results” (see Specification, 0070).  As such, one of ordinary skill in the art would not be aware of the metes and bounds as to the scope of the invention and would not know how to make or use the invention without undue experimentation.  This is further supported by the Specification which states that to resolve the issue the use of "a focus group to test the examples", "use the game in an iterative manner, or by changing the transformations” (e.g., creating a different game), or by collaboration (see 0070) which does not provide the necessary steps and/or algorithm utilized to generate the solution as claimed.   
For at least the reasons as discussed applying the Wands factors above, the Claim 1 and 9 have been found to lack enablement without undue experimentation.
With respect to dependent claims 3-4, 7-8, 11-12, 15, and 21-43, the claims have been analyzed and found to lack enablement without undue experimentation for reciting similar features as discussed above and as being dependent upon and incorporating the limitation of independent Claims 1 and 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715